Citation Nr: 1128578	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  10-04 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from January to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file.  

The reopened claim of service connection for posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in May 2003, the RO reopen the claim of service connection for posttraumatic stress disorder and denied the claim on the merits; after the Veteran was notified of the adverse decision and of her right to appeal, she did not appeal and the decision became final by operation of law based on the evidence then of record. 

2.  The evidence presented since the rating decision in May 2003 relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  The rating decision in May 2003 by the RO, denying service connection for posttraumatic stress disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision in May 2003 by the RO is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is reopening the claim of service connection, which is the only issue resolved in this decision, further discussion of VCAA compliance is not necessary. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in December 1994, the RO denied service connection for posttraumatic stress disorder on the grounds that there was insufficient evidence in of an in-service stressor or a diagnosis of posttraumatic stress disorder.  After the Veteran was notified of the decision and of her right to appeal, she did not appeal and the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.





In March 2003 the Veteran applied to reopen the claim of service connection for posttraumatic stress disorder.  In a rating decision in May 2003, the RO reopen the claim and denied the claim on the merits, because there was no diagnosis of posttraumatic stress disorder in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conformed to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV) as required by 38 C.F.R. § 3.304(f).  After the Veteran was notified of the decision and of her right to appeal, she did not appeal and the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although the rating decision in May 2003 by the RO became final, the claim for service connection may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In September 2008, the Veteran applied to reopen the claim of service connection for posttraumatic stress disorder.  In a rating decision in March 2009, the RO denied the claim on the grounds that new and material evidence had not been presented.  On review by a Decision Review Officer, the claim was reopened and then denied on the merits.  

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).



Evidence is presumed credible for the purposes of reopening a claim. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The presumption is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

Evidence Previously Considered

The evidence of record at the time of the rating decision in May 2003 consisted of service treatment records, including the reports of entry and separation examinations.  In the report of the January 14, 1953, enlistment examination a military psychiatrist noted as follows: "little evidence of anxiety.  Expresses concern about unfulfilled dependency needs.  No evidence of psychosis.  Will adjust well to service."  There is no record of any complaints, diagnosis, or treatment for a psychiatric disorder and no psychiatric abnormalities were found during a January 26, 1953, examination or the December 1953 separation examination.  

After service VA records in March 2003 show an assessment of possible posttraumatic stress disorder and a history of military sexual trauma. 








Additional Evidence and Analysis

The additional evidence consists, in pertinent part, of VA records in September 2008 with the assessment of posttraumatic stress disorder and military sexual trauma by a VA psychologist.  And a statement in April 2009 by the same VA psychologist, who stated that on the basis of the evaluation in September 2008 the Veteran met the criteria for posttraumatic stress disorder secondary to military sexual trauma.  

As the evidence pertains to a diagnosis of posttraumatic stress disorder, the evidence relates to an unestablished fact necessary to substantiate the claim, that is, a current diagnosis, the absence of which was the reason the claim was previously denied in May 2003, the evidence is new and material under 38 C.F.R. § 3.156. 

As the evidence is new and material evidence, the claim of service connection for posttraumatic stress disorder is reopened.   


ORDER

As new and material evidence has been presented, the claim of service connection for posttraumatic stress disorder is reopened. 


REMAND

Before deciding on the reopened claim of service connection for posttraumatic stress disorder on the merits, further development under the duty to assist is needed. 





Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran:

a).  If she knows the unit designation or has other information to identify the flight from Keesler Air Force Base to Texas, where the assault took place in about April 1953; and,  

b).  If she has any other identifying information on the second officer who assaulted her. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf, pertinent records of military sexual assault in 1953 from VA's Women's Veterans Project coordinator or the narrative with the Veterans History Project, American Folklore Center, Library of Congress (AFC/2001001/33150).  

3.  After the above development, determine whether the evidence of record is sufficient to decide the claim, and, if not, under the duty to assist obtain a VA examination and medical opinion.  When all the evidence is assembled, adjudicate the claim of service connection for posttraumatic stress disorder.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


